Wyly, J.,
dissenting. If the bidder at an auction sale refuses to pay the price of adjudication, as Merilh did in this case, the auctioneer is authorized to sell the thing, after a delay of ten days, at his risk. Revised Code, article 2611. The order requiring Merilh to comply with his bid, obtained from the court at his request, was unnecessary. It was the duty of Merilh to comply with his bid. As the auctioneer had the right to make the sale he had authority to receive the price and convey the thing to the purchaser. The only interest Merilh had was to get a title to the stock of the Louisiana Ice Company adjudicated to him. He was utterly without interest to raise a controversy in regard to the title of the testamentary executors to their office. There is no doubt that the auctioneer could have given him a good title; and in my opinion this controversy raised by him is irregular and officious.
I dissent in this case.